Export of toxic waste to Africa - Use of criminal law to protect the environment (debate)
The next item is the joint debate on the
statement by the Council and the Commission on the export of toxic waste to Africa,
oral question to the Council by Mr Florenz on behalf of the Committee on the Environment, Public Health and Food Safety on environmental protection: combating crime, criminal offences and penalties B6-0438/2006) and
oral question to the Commission by Mr Florenz on behalf of the Committee on the Environment, Public Health and Food Safety on environmental protection: combating crime, criminal offences and penalties B6-0439/2006)
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council is very concerned about the environmental disaster that came to light some time ago in the Ivory Coast in connection with the vessel Probo Koala. As the country to hold the Presidency of the Council, Finland believes that it is very important that this regrettable event be looked into thoroughly. Once again the world is made aware of the serious threats posed by moving waste to the developing countries. This is a problem that has to be addressed through decisive action. The European Union has stated that it is prepared, in collaboration with the United Nations, to help protect human health and the environment wherever the effects of the incident are particularly serious.
Recent events in West Africa have also been a reminder to us of how important it is to implement agreements on transboundary movements of waste and the supervision of waste management effectively. These are essentially the Basel Convention and the amendment to it tabled in 1995, the Marpol Convention for the Prevention of Pollution from Ships, and local maritime conservation agreements. The amendment to the Basel Convention banned the export of hazardous wastes from EU and OECD countries, as well as Liechtenstein, to other countries. It is obviously just as important to monitor compliance with these agreements.
The Eighth Meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movement and Management of Hazardous Wastes is to be held at the end of November in Nairobi. The European Union's position at this conference is at present being drafted by the Council in respect of all the issues on the agenda. These include illegal movements of waste, the unloading of ships, funding the agreement, synergies between the waste and chemicals clusters and monitoring the strategic plan to implement the Convention.
Part of this preparation work took the form of a wide-ranging debate by the Environment Council on 23 October, that is to say the day before last, at the end of which the Chairman gave his conclusions on the EU's preparations for the Conference of the Parties to the Basel Convention. These take the view that it is important to intervene decisively and effectively in illegal transboundary movements of hazardous wastes.
It is important that, in addition to the countries that have now ratified the amendment regarding the export ban on hazardous waste, as many other countries as possible do likewise, so that it might enter into force worldwide as soon as possible. As you know, the ban is already in force in all the EU Member States, because it was implemented in its entirety with the Regulation on movement of waste. Almost all the EU countries have also ratified the amendment.
The reformed EU Regulation on the movement of waste, which comes into force next July, also contains provisions which may help improve cooperation on the implementation of the Regulation at both Member State and EU level. A directive has also been issued on port reception facilities for ship-generated waste and cargo residues, compliance with which may also be relevant to the Probo Koala case.
In a debate the day before last, Ministers of the Environment also highlighted the fact that effective implementation of existing legislation is a primary aim of the EU. Crucial to the prevention of illegal movements of waste is increased harmonisation of laws on the environment and navigation, especially at international level, and enhanced cooperation between authorities. What is most important is that all types of waste are treated in a way that is environmentally acceptable, regardless of where this takes place. This must be the priority goal too when vessels are scrapped.
The Chairman's conclusions also stressed that developing countries need external help in their endeavours to implement the Basel Convention and manage waste in a way that is environmentally acceptable. Developing countries also need to make waste management part of their strategies for reducing poverty and for sustainable development.
At the Environment Council meeting the Presidency also met a delegation from the Ivory Coast, which gave an update on the situation. The magnitude of the catastrophe is staggering: in addition to the loss of many human lives, there is a huge number of urgent health problems. The disaster also has major implications for the ecology, livelihoods, human habitation and community action. At present, the key areas of importance are the cleaning up of polluted areas and sewage networks and attending to the damage caused to people and businesses. In the Ivory Coast an international and national report are being compiled on what took place, including a criminal investigation.
Moreover, in certain countries, such as the Netherlands and Estonia, a criminal investigation has been started with a view to taking a thorough look at the circumstances connected with the Probo Koala case.
I will now move on to deal with the oral question put by Karl-Heinz Florenz, Chairman of the Committee on Environment, Public Health and Food Safety.
The Member States of the European Union think it important that laws and cooperation should be developed within the EU framework to prevent and investigate environmental crimes and enforce penal responsibility. Environmental crimes are by nature international, because the effects of illegal emissions extend a long way across national frontiers.
As the honourable Member says in his question, the Court of Justice of the European Communities on 13 September 2005, however, overturned the Council Framework Decision of 27 January 2003 on the protection of the environment through criminal law.
On 25 November 2005 the Commission submitted a communication to the European Parliament and to the Council on the consequences of the judgment passed by the Court of Justice.
The Court's judgment and the Commission's communication were discussed at the informal meeting of Ministers of Justice and Home Affairs held in Vienna in January 2006 and they were examined by the Council in Brussels on 21 February this year.
In these discussions the Commission said it wanted to think more about how to proceed with regard to the framework decisions taken earlier by the Council, decisions that might need re-examining in the light of the decision by the Court of Justice. This line of reasoning would also apply to the Framework Decision that was overturned by the Court already referred to.
That being the case, the Council is awaiting a reaction from the Commission. It may deliver an amended version of the proposal it put forward in 2001 and of the proposal for a directive it amended in 2002 or it may put forward an entirely new proposal
Μember of the Commission. (EL) Mr President, the recent incident of the dumping of toxic waste in Côte d'Ivoire has drastic consequences. At least 10 people died and thousands were poisoned and needed hospital treatment.
Although the actual circumstances under which this repulsive environmental crime was committed have not yet been clarified, there is now an even more urgent need for the strict application of the ban on exports of dangerous waste to Africa.
The Commission, in cooperation with the Member States, the United Nations and the authorities in Côte d'Ivoire, is seeking in various ways for the damage caused to be restored and for suitable action to be taken to combat the illegal activities which may have taken place.
When the incident occurred, representatives of the Commission - and special teams from the Member States - visited the scene in order to assist the victims and help to protect the natural environment. The Commission is closely monitoring developments in Côte d'Ivoire and is in constant contact with the country's authorities. On Monday I and the Presidency met the delegation from Côte d'Ivoire, which included three ministers.
The institutions and the Member States of the European Union need to examine every possible means of supporting the victims in Côte d'Ivoire and of doing the best they can to eliminate the pollution.
Criminal investigations are being carried out at the moment in various Member States, with which we are in contact. I personally, following the return of the Probo Koala to the European Union, went to the port of Paldiski in Estonia on 28 September in order to support these investigations and obtain the latest information.
If we look beyond the incident in Côte d'Ivoire, we shall see that there is a serious vacuum in compliance by the Member States with the European Union regulation on movements of waste. This regulation contains clear rules banning exports of dangerous waste to developing countries. These rules are to become even stricter and, as of July next year, the Member States will be obliged to conduct on-site controls and inspections and to cooperate in the event of illegal movements of waste. However, the mere fact that rules exist does not mean a thing if they are not also correctly applied in practice. The legal loopholes must be plugged with strict complementary measures pertaining to its proper application. Environmental crime is one of the most serious problems which the Community is called upon to combat. The environmental damage which may be caused is huge. It is often part of international organised crime, which makes it difficult but imperative to stamp out. Provision for effective sanctions, including criminal sanctions, is necessary for the proper application of Community environmental legislation. That is precisely why urgent action is needed at Community level.
In 2001, the Commission submitted a proposal for a directive on environmental protection through penal law. The objective of this proposal was, on the one hand, the introduction throughout the Community of a minimum number of criminal environmental offences and, on the other hand, the punishment of such infringements with effective criminal sanctions in all the Member States. It is a sad fact that the Council did not adopt the Commission proposal. The proposal was based on Article 175 of the Treaty and was to have been approved under the codecision procedure. The Council did not agree with the legal basis and decided to issue a framework decision on the basis of the third pillar, rather than the directive we had proposed. In the opinion of the European Commission, this choice of means was not legally correct and would have made it impossible to control the transposition into national law of the framework decision and the application of it by the Member States.
In clear opposition to the Council, the European Parliament fully supported the Commission proposal and also supported the Commission in the matter when it was referred to the Court of Justice of the European Communities. I wish to highlight the particular importance of this good cooperation between our institutions and I trust that we shall continue in this way as the matter develops. With the ruling by the Court of Justice, it has now been clarified that measures of a penal nature needed in order to safeguard the effective application of environmental policy may be adopted within the framework of the first pillar. The Council's framework decision infringed the Community's powers on the basis of the Treaty and had to be reversed. The European Commission is particularly satisfied with this ruling by the Court. This is not a ruling regulating a simple technical point; it is of decisive importance in clarifying the rules of the Treaty as far as the dividing line between the first and third pillars is concerned. It has major institutional repercussions, because it clarifies that the measures at issue must be taken under the codecision procedure, which means the full participation of the European Parliament.
Similarly, within the framework of the first pillar, national application measures come under the control of the Court of Justice of the European Communities, which does not apply to third pillar measures. A directive on environmental protection through penal law - within the framework of the first pillar - will provide better environmental protection and, at the same time, is a more democratic method in the legislative procedure. Unfortunately, in the meantime, valuable time has been lost. Environmental crimes are still being committed and we must adopt the necessary legal measures to combat them.
We have analysed and discussed in the Commission the various options for following up the Court ruling. We examined two options in particular: for the Commission 2001 proposal to stay as it is and for us to call on the other institutions to continue the codecision procedure or for a new Commission proposal to be submitted. We preferred the second option, in order to take account of the Court ruling. The initial proposal dates from 2001, since when numerous changes have been made to environmental legislation; consequently, the proposal needs to be adapted accordingly.
Finally, there have been new developments in the field of European cooperation on penal law matters, which also need to be taken into account in the proposal. We must ensure that the proposal is in keeping with other penal acts adopted at European level.
Today we are at the state of preparing the new proposal for a directive on environmental protection through penal law. The first step was, as I said, to examine in detail the Court ruling and its repercussions and for a detailed comparison to be made of the various acts which already apply. We then prepared an impact study comparing the pros and cons of the various options. Following that, the proposal will be finalised and I hope that it will be approved before the end of 2006.
author. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner, the dumping of toxic waste on Côte d'Ivoire is not only scandalous, but also a truly revolting act, and we are, of course, at liberty to do no more than commiserate with the victims and lament the serious injuries caused to people, but if we do not, in the same breath, ask questions as to what lies behind this, that is no more than hypocritical, and you can count me out. That is why I want there to be no doubt about the fact that this is a humanitarian and environmental disaster and scandal. I never cease to be astonished that, while we in this House have introduced the 'name and shame' principle to apply to others, for example to those engaged in the production of meat, so that, if someone misbehaves, his name is made known and appears in the newspapers, the same does not happen with the Member States of the EU, and that is most remarkable.
The President-in-Office of the Council did, of course, put these things in their proper chronological order, while it was Commissioner Dimas who explained why Europe's legislation does not work, the actual reason being that the Council is too timid, and when I say that I certainly do not mean the President-in-Office or her country, but I do mean to say that, in matters affecting more than one country, one must - as she has rightly recognised - summon up the nerve to take cross-border action with the aim of prosecuting and punishing offences. If, then, the Commission makes a proposal to that effect, whilst the Council is graciously pleased to cast doubt on the legal basis for it, and both the Commission and this House are subject to it, since the Council, with its blocking minority, does not allow the law to come into effect, that is something that a representative of the people, that is to say one of those who are meant to keep an eye on what governments are doing, cannot but find extremely vexatious. That must not be allowed to happen, and there must be no more timidity from the Council in this matter.
I really do implore you to tell your colleagues that the chairman of the committee is very angry, for complaints after the event are of no avail if we have not done our homework beforehand - which we have, yet you have, so to speak, drawn a line right through it. That is not acceptable. I think the Council would do better in future to concern itself once more with the transposition of European regulations.
I have now been a Member of this House for a very long time, and in that time we have discussed and adopted a very large number of things, but when it comes to actually implementing them, we seem to lose our nerve. I live on the border with a neighbouring country, that loveable place called the Netherlands, and it took us an incredibly long time to come to an agreement as to how we might catch criminals. We have, fortunately, moved on from that, but, where the prosecution of waste crime is concerned, we have not yet emerged from Noah's Ark, and that, Madam President-in-Office, is something you must not be content with. You need to use the last months of your presidency to get seriously stuck in to supporting the Commissioner and motivating him to do something about this.
There are many areas in which implementation and transposition are lacking. I would very much like to know whether the country in which the toxic waste was dumped actually gave its consent to that being done, for if it did not, this poisonous stuff ought not to have been brought there in the first place. There are so many rules and regulations applicable to this, and all that is needed is for us to implement them with courage and understanding.
It is also worthy of note, by the way, that this is a scandal not only as regards health and the environment, but also in terms of competition. If we do not close this loophole in our own laws and in the Basle Convention, we will thereby be encouraging people who are less than particular about compliance with the law to make the contamination of the environment an exportable commodity, and to do so is hypocrisy, for while we in Europe talk about our high standards, we also open up any number of loopholes that make it possible for this stuff to be exported, and it is Commissioner Dimas - the poor chap - and, with him, the Commission, who has to carry the can for it, even though I have to tell the President-in-Office that the Commission, in this instance, is quite utterly blameless.
Our two institutions were on the right track. We would ask you to act on the suggestions that the Commission and this House have made in this matter, for they are good ones.
on behalf of the PPE-DE Group. - Mr President, the Ivory Coast is an unstable country that has been made more unstable by environmental crime which has flowed from our continent down to Africa; with a Dutch ship and Dutch port authorities, a Greek-owned ship flying the Panamanian flag, then Ivorian companies and trucks dumping petrochemicals, killing - according to the United Nations - 12 people, and resulting in 104 000 people - again according to the United Nations - having medical care needs. That ship unloaded 500 tonnes of chemical waste into trucks which dumped it in 15 separate sites around Abidjan, a city of 5 million people.
The United Nations Environment Programme has said that this is clearly a crime, although they say they do not yet know who was responsible, or the actual nature of that crime. What we do know is that the Basel Convention should have stopped this crime and has failed to do so, and we need to know why. The Ivory Coast is a long way away; most countries in Africa do not have strong laws to protect human and environmental health from the effects of hazardous waste, but that is no reason for us here in Strasbourg to walk away from this case and its lessons. We want safe disposal, not toxic parcel-passing. We want - and I say this directly to you, Commissioner - those countries that have not yet ratified that convention, to ratify it; they include Greece, Ireland, Italy, Malta and Slovenia. I hope you will pursue them and I hope the Council will pursue them, too.
Crime and responsibility and judgment are matters for the courts, but investigation and the plugging of legal loopholes are our responsibility; so is helping ACP countries to meet high standards in hazardous waste disposal; so is helping the victims of these appalling events - we think particularly of the children in the Ivory Coast who have been made to suffer because of them; so is ensuring that the Commission and the Dutch authorities and the EEA and the Government of the Ivory Coast all do their best to identify and pursue the perpetrators of this crime.
If the law is defective, then it must be amended. If the law is adequate, then it must be enforced. We know, though, that the law is flouted in too many cases. We know that it is too easy to avoid the cost of responsible safe disposal by dumping, by going outside OECD countries and by using national and international cowboys, and that is what we must ensure is brought to an end.
on behalf of the PSE Group. - (NL) Mr President, the Socialist Group in the European Parliament warmly endorses the views expressed by the previous two speakers. How is it possible that the Proba Koala was not stopped from causing so much pollution? Although this incident should have set all the red lights flashing, the Dutch Government, which should ultimately carry the can, is instead washing its hands in legal innocence. It refuses to honestly admit to mistakes, is reluctant to set up a fund for the victims in Ivory Coast, is passing the buck, and is refusing to take moral and financial responsibility. This is how the disappointing conduct of the Dutch Government can be summed up. That is why I would ask the Commission whether it is prepared to bring pressure to bear on the Netherlands to grant legal support to Ivory Coast and also to ensure that, in consultation with the UN, an emergency fund is set up for the victims of this disaster.
My African parliamentary counterparts have the feeling that the Netherlands and Europe, despite the Basel Convention, failed to guard them from this criminal behaviour. It is apparently acceptable to use Africa as a dumping ground. This creates a sense of inferiority which undermines a credible partnership between Africa and Europe, and has dealt our relations a huge blow. What steps do the Finnish Presidency and the Commission intend to take in the direction of Ivory Coast and the African Union?
Is the Commission prepared to draft proposals for measures to put an end to this dumping if possible, and where rules apply, to get them implemented? Is the Commission prepared to draw up a black list, annually, of countries and transnational companies that are involved in the illegal dumping of chemical waste in developing countries? Are the Commission and Council prepared to make legislative proposals in order to plug the loopholes in the Basel Convention, among other things, with the obligation on ships leaving Europe to leave their bilge water with the responsible authorities in the last EU port at which they call?
Finally, is the Commission prepared to take the necessary steps to assist developing countries in the identification of harmful substances and to guarantee that bilge water that is produced at sea is processed safely? I count on the Commission's support and I hope that the Council will call the Netherlands to account about its responsibility; the chairman of the Committee on the Environment, Public Health and Food Safety was right to do the same with the Council. We have had plenty of fine words, now we want to see them translated into practice, and the laws enforced.
on behalf of the ALDE Group. - (LT) This year, the European Union reviewed the Sustainable Development Strategy, which was adopted in 2001 and enhanced with an external dimension in Barcelona in 2002. The European Union's cooperation policy in support of development enables poverty to be fought and developing countries gradually integrated into the global economy.
How do we pursue these objectives? What we want is the growth of developing countries, environmental protection and reduction of the greenhouse effect, but what do we do to this end?
Due to toxic waste pollution in Ivory Coast, 85 000 people suffered ill-health and eight died. Toxic substances were shipped from Amsterdam by the Dutch company Trafigura Beheer BV. They, in Amsterdam, were aware of the waste's toxic nature; nevertheless, due to high costs, the cheap alternative of disposal in Ivory Coast was chosen.
Most African countries have no regulations concerning the protection of the environment against hazardous waste. Used computers are stored in Nigeria, radioactive waste in Somalia and chlorine in Cameroon, despite the regulations adopted by the EU in 1994 and 1997 to prohibit the export of waste.
In 2002, this House approved the Directive on the Protection of the Environment through Criminal Law at its first reading. However, the first reading was also the last. We must therefore resume debate on the Directive as soon as possible.
The Commission and the Netherlands must investigate the case of Ivory Coast, find the perpetrators, eliminate the effects and pay compensatory damages to the victims. Without serious measures the EU development cooperation policy for the support and sustainable development of developing countries will be hard to implement, and the EU stands to lose face.
on behalf of the Verts/ALE Group. - (SV) It is a tragedy that has struck Côte d'Ivoire, and we all express our sympathy and solidarity with the victims of the criminal behaviour engaged in by European companies. The victims must be given all the support that can be offered to them as events unfold.
Ever since 1997, we have had a ban on exports of hazardous waste to countries outside the Organisation for Economic Cooperation and Development (OECD). It is time to ensure that it is properly implemented. It is unacceptable that the Dutch authorities should not have taken responsibility when they had the chance to stop the vessel. All credit to Estonia, which did what needed to be done. I wish to thank Commissioner Dimas for quickly having realised how serious the situation was.
A proposal by the Commission is now needed quickly in the interests of more stringent compliance with the rules. We need to make sure that every time someone undertakes to transport hazardous material, there is someone to take personal responsibility and to sign an attestation of liability. The board of directors and managing director must also be given greater personal responsibility. Otherwise, traditions with unclear and complicated conditions of liability will make it difficult to get to grips with irresponsible transporters and shipowners.
Africa has suffered enough under colonialism and slavery and from the exploitation of its natural resources. If we are to call ourselves civilised, we must now put a stop to this latest form of neo-colonialism whereby we dump our waste in poorer countries.
on behalf of the GUE/NGL Group. - (NL) My group strongly endorses all that has been said so far, as well as the resolution that draws attention to the toxic waste scandal involving the Proba Koala in Ivory Coast, which has, so far, claimed dozens of lives and as a result of which tens of thousands of people were hospitalised; the implications for the environment and public health are as yet incalculable. There is still much uncertainty as to what will happen with the poison and the contaminated crew.
Scandalous practices of this kind that show no respect for the environment or citizens, and whereby governments and parties responsible, consciously or unconsciously, wash their hands of their obligations, must at any rate be addressed at every possible level. Member States, in this case the Netherlands, must be called to account. My observer, who travelled to Estonia on my behalf, totally agrees with Commissioner Dimas when he says that this is only the tip of the iceberg. This type of toxin should never have left the European Union in the first pace, and European and international rules have been flouted.
Having been denied the opportunity to speak with the crew of the Probo Koala on several occasions, despite prior permission, I can only conclude that various authorities are playing a very underhand game with human lives. Transparency is vital to the public. Tough tit-for-tat policy is necessary in order to prevent, or discourage, repetition. I would argue in favour of drawing up a black list of waste dumpers and publicising agreements concluded with developing countries in the area of waste processing.
on behalf of the IND/DEM Group. - (NL) Mr President, I concur with the views of all previous speakers. What came to pass in Ivory Coast with the waste from the ship Proba Koala is appalling and should never have happened. What is beyond doubt is that this involved the illegal transport of waste. The Basel Convention contains an express ban on the transport of harmful waste to non-OECD countries, which has thus been flouted. That the adherence to current legislation concerning the transport of waste substances is leaving a great deal to be desired comes as no surprise. Random tests in Great Britain and France show that rules are flouted in 75% to 100% of all waste transports.
For the European Parliament, whilst effective enforcement and stricter controls were a tough bargaining point during the negotiations in the run-up to the new resolution on the transport of waste substances, our wishes have only partly been granted. At the moment, we are not so desperate for fresh rules or a European minimum penalty for infringement, as Commissioner Dimas suggests. What we need first of all is the enforcement of existing rules. The Commission and Member States would do well to do something about this once and for all.
(DE) Mr President, we will soon be getting back several thousand tonnes of contaminated material along with the 500 tonnes illegally dumped in Africa, so that many times the original amount of toxic waste will be finding its way back to Europe, and this is something for which preparations need to be made.
Generally speaking, what is known as the Basle Convention appears to be working reasonably well. Officially, we are told that there has been a considerable reduction in exports of toxic waste to Africa, but that is contradicted by spot checks carried out in European ports, in which half of all the declarations of the non-toxicity of loads of waste turned out to be false, and so what is called for in this area, if the problem of the black market in toxic waste is to be got under control, is more checks and more cooperation.
We will also have to grapple with the problems surrounding the burgeoning trade in electrical waste and maritime wrecks, for which as yet no international conventions exist. In order to deal the ultimate blow to the waste mafia, we will no doubt have to have a blacklist of the businesses that are involved in schemes of this kind.
(FR) Mr President, ladies and gentlemen, this toxic waste affair is certainly criminal - it is as if the South was the North's dustbin. And if we call it a crime, there must be guilty parties and punishments, but so far impunity and apathy are winning the day.
It is true that the EU has legislation on the transport of toxic waste - the export of such waste has been banned since 1997, under the Basel Convention - but up to now this ban has been systematically flouted. This laissez-faire attitude is criminal, and the dead of Abidjan are its victims. The Union now needs to act, and act fast, to put a stop to the irresponsibility and the impunity. It must enforce the existing legislation, in particular the directive of July 2006 that requires the Member States to establish inspection networks. It must strengthen this legislation where necessary, to enable fast and effective sanctions, as both the Commission and the European Parliament have been demanding since 2001. Finally, it must help countries in Africa to draw up protective legislation.
Commissioner, we support your proactive statements, but we now have to move on to concrete action. That is what we expect from the Council, in particular.
(FR) Ladies and gentlemen, what a mish-mash! The few citizens who take an interest in our debates will find it very difficult to understand why, this afternoon, we are mixing up a debate on pollution in Ivory Coast with another on a judgment that tramples over the subsidiarity principle. The fact that the judgment of 13 September 2005 was issued on the subject of an environmental directive does not change the fact that it is actually worded as a judgment on the principle of the communitisation of criminal law. This is tantamount to a constitutional revolution, because, as we know, at least nine other competences are in the process of being absorbed by the European Union, with no treaty, including criminal law on immigration and intellectual property law.
There certainly is pollution, ladies and gentlemen - the Court of Justice's judicial pollution of the European treaties. In this confused and ill-thought-out judgment, there are no textual references and no clear legal principles. Far-fetched and poorly explained considerations of questionable relevance lead to a hasty and slipshod conclusion. We know how it works: fuzzy conclusions demand the indefinite extension of the European Union's competences, then justify the interpretation of the Commission, which, finally, legitimises the transfer of powers from the States to the Court. Those who, like us, were wary of the substantial extension of the EU's objectives in Article I-3 of the draft Constitution were quite right to be concerned. The Commissioners and the judges have no intention of bending to the will of the people, and have decided to disregard their refusal to ratify a draft Constitution that transferred criminal matters into the ordinary Community legislative procedure. This judgment is a distortion of the will of those who signed and ratified the European treaties. It is a judicial coup d'état.
Ladies and gentlemen, we are coming up to some important deadlines. Our people are watching us and will soon be calling us to account. Will there be any sincere democrats here to stand up to this shameless tyranny?
(NL) Mr President, it is forbidden to export waste to developing countries. That is beyond question. The ban does not, however, apply to normal ship's waste and bilge water, but it is equally clear that the bilge water on the Proba Koala was not normal. The fatalities, thousands of injured and the enormous upheaval in Ivory Coast are testimony to this. It was already clear in Amsterdam that its bilge water was not normal, because someone had collapsed and there was an unbearable and unusual stench.
It is clear that the ship with its contents should never have left Amsterdam without warning the authorities at the next European port, which was in Estonia. That is why a judicial inquiry is currently underway in the Netherlands, and rightly too, in order to find out how it was possible for the toxic ship to leave the Netherlands in the first place, and whether the port authorities or inspectorates are in any way to blame. What we should now focus on, though, is the question as to how disasters of that kind can be prevented from happening in future.
I have three questions I would like to put to the Commissioner. In Estonia, you stated that the dumping of toxic waste in Ivory Coast was only the tip of the iceberg. What was the basis for this statement? Secondly, would you agree that ships that leave the EU should be obliged to surrender their waste water and waste at their last EU port? Finally, what measures is the Commission able, and willing, to take in order to tighten up checks on the export of harmful waste?
(DE) Mr President, Africa has for decades been undergoing a process of transformation into a hazardous waste dump as a result of the export of toxic laboratory chemicals, solvents, superannuated pesticides and sewage sludge. There are a few people in Europe and Africa for whom the criminal trade in toxic waste is a very profitable business.
Knowing though we do, that the actions of this Dutch firm in Abidjan were quite manifestly contrary not only to the Basle Convention but also to EU law, we have to ask ourselves how quickly our European institutions can respond if this is not to happen again in future.
We take a favourable view of Commissioner Dimas' announcements, and we hope that this time the Member States and the Council will see how serious the situation is and realise the necessity of taking real action on this front instead of always merely regretting these things after they have occurred. What is really required of the Member States of the European Union is some evidence of their willingness to do something about them.
(EL) Mr President, Commissioner, I wish to express my congratulations on this initiative.
We note with concern that the Basel Convention is infringed at least 10 times a year, with toxic waste being sent to Africa.
The recent incident involving the Probo Koala pricked consciences in the European Union. The Union needs to proceed with the criminalisation of illegal practices in connection with movements of toxic waste. At the same time, the attention of the European SeaPorts Organisation needs to be drawn to the strict application of rules governing movements of toxic waste by its members. In particular, the need should be emphasised for information for the public, internal agreement and information between the departments involved and the operation of the register for recording qualitative and quantitative data and quantities of waste moved and produced. All this must be transparent and accessible to whomever it concerns, in order to prevent the tendency for the economies of Africa to develop into various toxic waste industrial management sectors.
(NL) Mr President, what we are actually talking about today is an example of environmental crime of which we are unsure whether it will be prosecuted or not. Moreover, I would say to my fellow MEPs that I would not like to be in a Green-Leftwing alderman's shoes when discussing the Proba Koala file; the question is therefore whether prosecution will follow and if so, whether it will also cover Member States. This is the very reason why we have insisted on legislation with regard to criminal law if we want to enforce environmental policy effectively. We therefore feel that condemnation is certainly called for but that the Member States should be able to decide for themselves in what way those sanctions should be imposed. That is how we would like to go forward.
A legislative proposal was submitted six years ago. At the same time, the Council produced its own framework decision, which the Commission and this House suggested should be thrown out, which is exactly what happened a year ago. Last Monday, the Commissioner announced he will produce a fresh proposal, but perhaps the Commissioner could be more specific as to this proposal's exact content, for this was left a little vague last Monday. I should also like to know from the Council - as I used to be rapporteur - whether the Council is happy to accept a fresh proposal to address environmental crime, for that is the most important question on the agenda here. As there are plenty of examples, a proposal does indeed appear necessary.
President-in-Office of the Council. (FI) Mr President, questions of the environment are extremely important and a priority area, and for that reason it is good that we have been able to discuss them here today in Parliament. The Council takes a very serious view of illegal movements of waste and the risk which they pose to the immediate environment and people's health.
The prevention of such illegal movements is a very demanding task, as has been made very evident in this debate. It requires very diverse sorts of action and effective cooperation at many levels, the limits of competence exercised by the authorities notwithstanding. We must also honestly recognise the fact that there is much room for improvement in the way movements of waste in the European Union and away from it are controlled, according to the surveys that have been conducted.
We also have to remember that, as regrettable as these individual events that attract so much public attention are, the recent incident involving the Probo Koala in the Ivory Coast being a case in point, we must remember to give attention too to the everyday incidents and situations that cause harm to health and the environment, of which there is still an abundance. An example is the scrapping of ships in unsatisfactory conditions in developing countries. Work is to continue with regard to these important questions at the Eighth Meeting of the Conference of the Parties to the Basel Convention in Nairobi at the end of November.
We should also see, recognise and acknowledge that there are considerable differences in national criminal laws on the environment between the Member States. In some Member States there are some very up-to-date penal provisions for environmental crimes, while in others there might well be a need to review such provisions to reflect the current risks and counter them. Actually, one might say that there is still a lot to do in all the Member States in the area of implementation of these penal provisions and, especially, increasing the likelihood of catching offenders.
The Council takes a very serious view of environmental criminality and its prevention. As for the proposal being drafted, it is obviously difficult for the Council to take a position on something that does not yet exist. We first have to look at the proposal and then adopt a position.
Member of the Commission. Mr President, I should like to thank the chairman of the Committee on the Environment, Public Heath and Food Safety, Mr Florenz, and all the other speakers for their very positive contributions to today's debate.
I would like to add to the list of nationalities that Mr Bowis referred to. This was a Greek-owned ship, under the flag of Panama, but it was time-chartered to a Dutch company, which operated it from Switzerland, with a Russian crew, financed by British and international banks and with a variety of nationalities on the board of the company and as shareholders. Happily, it was blocked by Greenpeace in Estonia and the Estonian authorities thoroughly investigated the case.
I should like to assure the rapporteur that first proposal, which contains a minimum level of penalties, will be merged with the framework decision of the Council and basically it will be along the lines of what you proposed, with certain amendments at first reading.
With regard to the question of whether a ship carrying hazardous waste is allowed to leave a European Union port, if the waste is hazardous it is not allowed to go to a destination outside the OECD. That also applies to slops - the ship's own waste water - that contain hazardous substances.
I will continue to follow closely all developments in the criminal investigations and proceedings that are currently being conducted in the Netherlands and Estonia regarding the toxic waste dumping in Côte d'Ivoire. The Commission is also in the process of collecting any information available in other Member States concerning the vessel Proba Koala and its journey. I hope that we will soon be able to draw conclusions from that and find the best way forward in preventing such incidents in the future. We must keep in mind that the tragic incident in Côte d'Ivoire is just the tip of the iceberg. We know that is so from inspections carried out in Member States by their network of implementation and enforcement agencies, IMPEL. In 2005, 51% of the waste shipments checked were found to be illegal.
Most of the cases do not make big headlines but they can, nevertheless, pose a serious risk to the environment and human health. We must make it very clear that our society does not tolerate environmental crime and that we are determined to take all possible steps to fight it. But legislation that we have adopted to better protect our environment and the health of our citizens will not achieve its objectives if we do not take the necessary measures to ensure that it is properly enforced. I can assure you that the Commission is determined that environmental legislation should be properly applied throughout the Community.
We are already taking a number of specific initiatives in order to ensure that the European Union waste shipment regulation is correctly applied and illegal waste shipments are prevented and reduced. This includes the preparation of guidelines to be adopted in connection with the application of the new waste shipment regulation next year and the organisation of awareness-raising events in Member States.
The Commission meets representatives of national authorities responsible for waste shipments on a regular basis. This takes place within a well-established framework and includes multilateral meetings in Brussels, as well as bilateral contacts, but these initiatives need to be supplemented by measures to establish effective sanctions.
One of the many measures taken by the Commission for this purpose was to propose a directive on the protection of the environment through criminal law. As I have already said, it is regrettable that the Commission's proposal was not taken up by the Council, due to a difference of views on the correct legal basis. Now, however, the Court of Justice has confirmed that the Commission's views were correct.
The Commission is preparing a new proposal for a directive which will give effect to the Court's judgment and should be adopted soon. It has taken some time to produce the amended proposal, because the Commission has very carefully analysed the Court's judgment and made a comparison of the original Commission proposal as amended after Parliament's first reading and the Council's framework decision. In addition, an impact assessment is being carried out to analyse the various options for action.
The Commission thinks it is necessary to amend its proposal of 2001 after the Court's ruling, to ensure that all criminal law measures necessary to ensure the effective implementation of the Community's policy for the protection of the environment are included in the proposal. The Court has made it clear that the parallel adoption of a directive and a framework decision, as was done in the past, is no longer possible. Also, after five years, the Commission's proposal needs to be adapted to legislative developments.
I would like to clarify that the Commission does not want to harmonise national criminal laws fully. The aim is that only those steps which are necessary for the effective implementation of environmental policy should be taken at Community level.
In conclusion, I would like to emphasise again the importance of good cooperation between the Commission and Parliament in the forthcoming codecision procedure for the adoption of the directive on the protection of the environment through criminal law. We have the same goals, namely to protect the environment by establishing minimum standards for the sanctioning of environmental offences and to try to eliminate the possibility of safe havens for environmental offenders in the European Union. Acting together, we can take a big step towards achieving these objectives.
Finally, as regards the ratification of the Basel Convention, I have sent letters to more than 50 countries around the world asking them to ratify the Convention. To avoid any wrong conclusions, I should clarify that the Basel ban is mandatory, legally binding, for the European Union Member States, even those that have not ratified the Convention, because we as the European Union have signed and ratified the agreement.
To wind up the debate, I have received seven motions for resolutions in accordance with Rule 103(2) and two motions for resolutions in accordance with Rule 108(5) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written statements (Rule 142)
The dumping of toxic waste by the Dutch firm Trafigura in the city of Abidjan in the Ivory Coast is a disgrace which requires full investigation and tough action. There can be little doubt that this dumping was in breach of EU law and the Basel Convention. This environmental crime will once again create the view that the rich North regards poor Africa as a suitable dumping ground. I welcome the Commissioner's statement which tries to counter this view, but statements are one thing: only action will convince Africans that we are serious about dealing with this. Apart from all the other issues that have to be investigated we need to know how it was possible for this ship to leave Amsterdam. Are the Dutch authorities reviewing their inspection methods? Will the Commission raise the whole issue of inspection and enforcement at next month's Basel Convention Forum?
What has occurred in Côte d'Ivoire brings shame on the European Union. In this Parliament we are often at the forefront of the campaigns for better environmental protection. We are fond of stating that pollution does not respect borders. And yet, in 2006 we are witness to a situation in which 500 tonnes of toxic waste is transported from an EU Member State and dumped upon the long-suffering people of Côte d'Ivoire. The immediate impact has been a number of deaths and tens of thousands of people needing medical attention. We have all seen the grim estimates of what the longer-term impact could prove to be.
If our grand statements on environmental protection are to mean anything, then the Commission and the Dutch authorities must make a full investigation in pursuit of the culprits in this crime. Clearly current legislation does not offer sufficient protection against unscrupulous people who care nothing for the people of Côte d'Ivoire and other African states. In the EU, we must act to ensure that our legislation on toxic waste is such that we can guarantee to people in Africa that their countries will not be dumping grounds for our hazardous waste.
(NL) Mr President, the disaster in Ivory Coast calls for a rapid response from Europe, with compensation for the victims and for the damage done to the environment, whereby the polluter pays principle must apply.
If Europe wants to make headway, it will need to explain to its citizens where the added value for them lies. The incident in Ivory Coast is a perfect example of where Europe clearly has a responsibility.
Shipping is known for its complexity in terms of ownership and management, and is almost by definition an international affair. After all, over a two-month period, the Proba Koala called at the ports of Gibraltar, Algeciras, Amsterdam, Skagen, Paldiski, Dover and Venkspits. Moreover, the ship sails under a Panama flag, is owned by a Greek company, is chartered by Trafigura BV, which has a postbox in the Netherlands, from Great Britain and has a Russian crew.
Something as complex as this requires clarity and transparency in legislation. If the European Union wants to act effectively, it will need to meet these conditions promptly. Only by adopting a firm stand can Europe demonstrate why further European integration is important to each and everyone of us.